USDC IN/ND case 1:20-cv-00160-WCL-SLC document 15 filed 07/01/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 JEREMY W. KELLY,

               Plaintiff,

                      v.                          CAUSE NO. 1:20-CV-160-WCL-SLC

 TYSON MEXICAN ORIGINAL CORP., et
 al.,

               Defendants.

                                 OPINION AND ORDER

       Presently before the court is a complaint filed by Jeremy W. Kelly, who was

incarcerated when he filed this action but has since been released from custody. (See

ECF 1, 3.) Pursuant to 28 U.S.C. § 1915A and 28 U.S.C. § 1915(e)(2)(B)(ii), the court must

screen the complaint to determine whether it states a claim for relief. The court must

bear in mind that “[a] document filed pro se is to be liberally construed.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citation omitted).

       Here, Kelly sues Tyson Mexican Original Corporation and Tyson Foods

Corporate (collectively “Tyson”), which he identifies as an Indiana corporation. The

complaint is difficult to parse, but it can be discerned that Kelly previously worked for

Tyson. He claims that in October 2019, an incident occurred at work wherein he was

accused of committing a safety violation. He was told to write out a statement of what

he saw, which he did not want to do because other workers were involved. He was

suspended for three days. During his suspension, he was accused of having stolen a
USDC IN/ND case 1:20-cv-00160-WCL-SLC document 15 filed 07/01/20 page 2 of 3


tool from Tyson. He claims that this was a misunderstanding, and that he later received

a formal apology over the tool incident. He left the job when he was arrested on

criminal charges in January 2020. He sues Tyson, claiming that these events caused him

anxiety, stress, and fear.

       Upon review, there is no discernible federal claim contained in the complaint.

Kelly cannot sue a private company for constitutional violations under 42 U.S.C.

§ 1983.1 Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 822 (7th Cir. 2009). He

references the Federal Tort Claims Act, but that statute provides a remedy for torts

committed by federal governmental actors. See 28 U.S.C. § 1346. There is also no basis to

suggest that diversity jurisdiction exists, as Kelly states in the complaint that Tyson is

an Indiana corporation and he is a citizen of Indiana. See 28 U.S.C. § 1332(a)(1).

Although Title VII of the Civil Rights Act of 1964 governs private employment

relationships, there is nothing in the complaint from which it might be plausibly

inferred that Kelly was discriminated against on some protected ground. See 42 U.S.C.

§§ 2000e–2(a). In short, his allegations do not state a viable federal claim. Whether he

may have some remedy available in state court is a matter this court does not reach.

       In the interest of justice, the court will allow Kelly to amend his complaint if,

after reviewing the court’s order, he believes that he can state a plausible claim for relief




        1 Although private companies may be sued under section 1983 when they are performing a state

function, Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816 (7th Cir. 2009), there is nothing in the
complaint from which it can be plausibly inferred that this exception applies here.


                                                   2
USDC IN/ND case 1:20-cv-00160-WCL-SLC document 15 filed 07/01/20 page 3 of 3


in federal court. See Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018);

Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013).

       For these reasons, the Court:

       (1) GRANTS the plaintiff until July 31, 2020, to file an amended complaint if he

so wishes; and

       (2) CAUTIONS him that if he does not respond by the deadline, this case will be

dismissed pursuant to 28 U.S.C. § 1915A and 28 U.S.C. § 1915(e)(2), because the current

complaint does not state a claim upon which relief can be granted.

       SO ORDERED on July 1, 2020.

                                                  s/William C. Lee
                                                  JUDGE WILLIAM C. LEE
                                                  UNITED STATES DISTRICT COURT




                                              3
